Citation Nr: 1011577	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for tinea versicolor.  

2.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae.  

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
eye condition.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

The record reveals that the December 2005 rating decision 
granted service connection for generalized compulsive 
epilepsy and assigned a disability rating of 20 percent, 
effective February 4, 2005.  The Veteran submitted a timely 
notice of disagreement and the RO issued a Statement of the 
Case in January 2007 and subsequent SSOCs in May 2007 and 
October 2007, denying the Veteran's claim.  In a September 
2008 statement, the Veteran requested that his formal appeal 
with respect to a higher initial disability rating for 
generalized compulsive epilepsy be withdrawn and requested 
reconsideration of his claim.  The Veteran stated that his 
claim met the disability rating of 40 percent.  The RO 
considered this statement to be a new claim for an increased 
disability rating and issued a rating decision in December 
2008, granting a disability rating of 40 percent, effective 
September 19, 2008.  Therefore, as the Veteran's formal 
appeal submitted in September 2008 with respect to his claim 
for a higher initial disability rating for generalized 
compulsive epilepsy was withdrawn, the Veteran's claim is no 
longer in appellate status.  See 38 U.S.C.A. § 7105(b)(2); 38 
C.F.R. § 20.204.

A hearing was held on September 3, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.  During the hearing, the Veteran 
submitted additional evidence that had not been reviewed by 
the RO with a waiver of the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304. Furthermore, at the time of 
the hearing, the Veteran withdrew his claim of entitlement to 
a higher initial disability rating for tinnitus.  Thus, the 
claim is no longer before the Board for appellate 
consideration.

Subsequent to the most recent SSOC, the Veteran submitted 
additional medical evidence in November 2009.  The Veteran 
did not provide a waiver of RO consideration of the evidence.  
38 C.F.R. § 20.1304(c) (2009).  However, the private 
treatment records are identical to the records that the 
Veteran submitted during the September 2009 hearing, which 
were submitted with a waiver of RO consideration.  Therefore, 
a waiver of initial consideration by the agency of original 
jurisdiction is not necessary.  Id.   

As will be discussed in greater detail below, the Veteran's 
claim of entitlement to service connection for an eye 
condition has been reopened, but further development is 
required.  Therefore, the issue of entitlement to service 
connection for an eye condition  and entitlement to an 
initial compensable disability rating for tinea versicolor 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in the Veteran's favor, 
service-connected pseudofolliculitis barbae affects 5 percent 
or more of the exposed affected area.  

3.  The Veteran has demonstrated no worse than Level I 
hearing acuity in his right ear and Level II hearing acuity 
in his left ear.

4.  An unappealed August 2003 rating decision denied service 
connection for an eye condition.

5.  The evidence received since the August 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an eye condition and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, but not higher, for pseudofolliculitis barbae have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2009).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009);             38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2009).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an eye 
condition, and the claim is reopened.  38 U.S.C.A.             
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, in this case, the Veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for pseudofolliculities barbae and bilateral 
hearing loss.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

With respect to the Veteran's petition to reopen a claim of 
service connection for an eye condition, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
In the context of a claim to reopen, the duty to notify 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection, and therefore, regardless of 
whether the requirements of Kent have been met in this case, 
no harm or prejudice to the appellant has resulted.  Thus, 
the Board concludes that the current laws and regulations as 
they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to 
the appellant was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records, and 
by affording VA examinations.  Concerning this, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran was afforded VA examinations in November 2005 and 
April 2007 with respect to his claim for an initial 
compensable disability rating for pseudofolliculitis barbae.  
The examinations included reviews of the claims file and 
provided the medical information needed to address the rating 
criteria.  The Board observes that the Veteran's skin 
condition was not active during the examinations.  See 
Ardison v. Brown, 2 Vet. App. 405 (1994), Bowers v. Brown, 2 
Vet. App. 675, 676 (1992).  However, the November 2005 VA 
examiner included information with respect to when the 
Veteran's skin condition would be active and, therefore, the 
Board finds that the medical evidence is sufficient to 
evaluate the Veteran's disability.  In addition, the Veteran 
was afforded VA examinations in November 2005 and May 2007 
with respect to his claim for an initial compensable 
disability rating for bilateral hearing loss.  The examiners 
reviewed the claims file and provided the medical information 
needed to address the rating criteria.  During the course of 
the appeal, the Compensation and Pension (C&P) hearing 
examination worksheets were revised to include a discussion 
of the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 
C.F.R. § 4.10.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the Court held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  The Board 
acknowledges that the May 2007 VA examiner did not discuss 
the functional effects of the Veteran's hearing loss 
disability.  However, the November 2005 VA examiner did 
address the functional effects of the Veteran's bilateral 
hearing loss including his difficulty hearing in large groups 
and difficulty hearing his wife in the other room.  Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, in 
Martinak, the Court noted that even if an audiologist's 
description of the functional effects of the appellant's 
hearing disability was somehow defective, the appellant bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination. Although the Veteran has 
contended that the rating criteria make it difficult for a 
hearing loss disability to be rated, there have been no 
allegations of any prejudice caused by a deficiency in the 
examinations here.  Indeed, the Veteran has been represented 
throughout the course of the appeal, yet the documents 
submitted do not contain any such assertion.  The Board, 
therefore, finds that the functional effects have been 
sufficiently addressed and the duty to assist has also been 
satisfied.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	Initial Compensable Rating for pseudofollicultitis 
barbae

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an initial rating on appeal was erroneous . . . ." Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's pseudofolliculitis is rated as 
noncompensably disabling under Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 10 percent rating is warranted for 
dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  A 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  In the alternative, a disability 
rating may be warranted under Diagnostic Code 7800 for 
disfigurement of the head, face, or neck; or under Diagnostic 
Codes 7801-7805 for scars, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an initial compensable disability 
rating for his pseudofolliculitis barbae.  

The Veteran was afforded a VA examination in November 2005.  
The pseudofolliculitis barbae started in approximately 1989 
when he first joined the military and had to shave faily.  He 
stated that he had been on sick call multiple times for the 
condition, given a shaving profile which helped, but no 
medications prescribed.  He stated that since he left the 
military in 1998 and has not had to shave on a daily basis, 
the condition has improved.  He stated that the condition 
still bothered him when he had to shave, which he did 
periodically and that the bumps usually present 2 days after 
shaving.  On examination, the facial hair was on chin and 
lower cheeks and the neck was shaved with 3 to 4 papular bump 
lesions on each side.  Presently, while controlled, it was 
1.25 percent of the entire body and if flared up- 1.25 
percent of the entire body.  The exposed area presently while 
controlled was 1.7 percent.  If flared up, it was 8.9 
percent.  

The Veteran was afforded another VA examination in April 
2007.  With respect to the pseudofolliculitis barbae, the 
shaving bumps arise when he uses a razor to shave.  He no 
longer uses a razor but instead made use of clippers for 
trimming facial and neck hair, with the result that the 
condition was quiet and not currently significantly 
bothersome.  

During the September 2009 hearing, the Veteran testified that 
he did keep a beard and had clippers to trim his beard to 
prevent his skin condition.  However, he also stated that 
sometimes he must shave, which causes his skin condition.  

In reviewing the evidence, the Board acknowledges that the 
most recent VA examination report noted that the Veteran's 
pseudofolliculitis barbae was not currently significant 
because the Veteran was using clippers to trim his beard.  
However, the November 2005 VA examination report noted that 
when the condition was active, it affected 8.9 percent of the 
exposed area.  Under Diagnostic Code 7806, a 10 percent 
disability rating is warranted if the condition is at least 5 
percent, but less than 20 percent, of the exposed areas 
affected.  Although the evidence is not definitive with 
respect to the frequency of the Veteran's condition and 
whether he still shaves his beard, the Board will resolve all 
doubt in favor of the Veteran and find that the Veteran is 
entitled to an initial disability rating of 10 percent 
throughout the appeal period.  38 U.S.C.A. § 5107(b) (West 
2002), see also Fenderson, supra.  

However, the Board finds that the Veteran is not entitled to 
an initial disability rating in excess of 10 percent.  There 
is no evidence that the Veteran's condition covers more than 
20 percent of the affected area exposed or more than 20 
percent of the entire body.  Furthermore, there is no 
indication that the Veteran uses corticosteroids or other 
immunosuppressive drugs to treat his condition.  See 
Diagnostic Code 7806.  

In addition, the Board has also considered whether the 
Veteran's pseudofolliculitis barbae would warrant a higher 
disability rating under Diagnostic Code 7800.  See Diagnostic 
Code 7806.  To warrant a 30 percent disability rating, the 
evidence must show visible or palpable tissue loss and either 
gross distortion or asymmetry of one's feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  In this case, there is no 
visible or palpable tissue loss or either gross distortion or 
asymmetry of one's feature or paired set of features or 
evidence of two or three characteristics of disfigurement.  
See Diagnostic Code 7800, Note (1).  The most recent VA 
examination report showed only 3 or 4 papules on the neck and 
the examiner noted that the Veteran's skin condition was 
quieter now that he used clippers to trim his beard and was 
not significantly bothersome.  Moreover, the examiner noted 
that there was no scarring or disfigurement.  As a result, 
the Board finds that a higher disability rating under 
Diagnostic Code 7800 is not in order.  Furthermore, the Board 
finds that Diagnostic Codes 7801-7805 are not applicable in 
this case because the evidence does not show that the Veteran 
suffers from any scarring.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See           38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected pseudofolliculitis barbae is inadequate.  The Board 
further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  The 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disability or that 
the disability markedly impacts his ability to work.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

II.	Initial Rating for bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent. See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.         38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
further provide that when the pure tone threshold is 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R.             
§ 4.85(f).

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable disability 
rating for bilateral hearing loss under 38 C.F.R. §§ 4.85 or 
4.86, Diagnostic Code 6100.

The Veteran was afforded a VA audiological examination in 
November 2005.  The pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
35
30
LEFT
20
25
30
25
30

The Veteran's average pure tone threshold was 25 decibels in 
the right ear and 20 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  The results 
of the VA examination correspond to Level I hearing for the 
right ear and Level I for the left ear in Table VI.  38 
C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 0 percent 
disability rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his hearing loss under 
the provisions of 38 C.F.R. § 4.85.

The Veteran was also afforded a VA audiological examination 
in May 2007 and the pure tone thresholds, in decibels, were 
as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
35
30
LEFT
25
20
15
20
35

The Veteran's average pure tone threshold was 26.25 decibels 
in the right ear and 22.5 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 84 percent in the left ear.  The results 
of the VA examination correspond to Level I hearing for the 
right ear and Level II for the left ear in Table VI.  38 
C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 0 percent 
disability rating for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects his hearing loss under 
the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
disability rating for bilateral hearing loss is warranted 
under 38 C.F.R. § 4.86.  However, during the examinations, 
the Veteran's disability did not meet the requirements of 38 
C.F.R. § 4.86.  In this regard, the Veteran did not have pure 
tone thresholds of 55 decibels or more at each of the 
frequencies of 1000, 2000, 3000 and 4000 hertz or a pure tone 
threshold of 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  As such, it is apparent that 
the currently assigned 0 percent disability evaluation for 
the Veteran's bilateral hearing loss is accurate and 
appropriately reflects his hearing loss under the provisions 
of 38 C.F.R. §§ 4.85 and 4.86(a).

Additionally, as the record contains no evidence showing that 
the Veteran was entitled to a higher rating at any point 
during the appeal period, no staged ratings are appropriate.  
See Fenderson, supra.  Thus, the Board finds that the current 
noncompensable (0 percent disability) disability rating is 
appropriate and that there is no basis for awarding a higher 
evaluation for bilateral hearing loss.  38 C.F.R.          §§ 
4.85 and 4.86, Diagnostic Code 6100.

The Board has also considered whether a Veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
also Thun, supra.  In this case, the Veteran has not 
contended that his service-connected bilateral hearing loss 
has caused frequent periods of hospitalization and the 
evidence does not show that it has caused marked interference 
with his employment.  Further, none of the evidence reflects 
that the Veteran's bilateral hearing loss affects his daily 
life in an unusual or exceptional way.  Cf Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown,           9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.	New and Material Evidence

The record shows that the Veteran's claim of entitlement to 
service connection for an eye condition was denied by a March 
2003 rating decision.  In the decision, the RO noted that the 
service treatment records were not located and that service 
connection was denied because there was no evidence of a 
diagnosis or treatment while in service and no evidence of 
medical treatment or diagnosis for an eye condition since 
service.  The Veteran was notified of the decision and his 
appellate and procedural rights in a March 2003 letter.  
Thereafter, the RO received the Veteran's service treatment 
records and issued an August 2003 rating decision.  In the 
decision, the RO noted that service treatment records were 
received and the Veteran's claim was reopened, but that the 
claim was denied as the Veteran requested a withdrawal of the 
appeal.  The Veteran was notified of the decision and his 
appellate and procedural rights in an August 2003 letter.  In 
an August 2003 statement, the Veteran stated that he did not 
request withdrawal of the appeal and asked for the records 
that the RO used to determine that the Veteran withdrew his 
appeal.  However, the Veteran did not submit a notice of 
disagreement with respect to the August 2003 rating decision 
and, therefore, the decision is final.  38 C.F.R. § 20.1103.  

The Veteran submitted a petition to reopen his claim of 
service connection for an eye condition in July 2005.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As the previous denial of service connection was premised on 
a finding, in part, that there was no current evidence of 
disability, for evidence to be new and material, (i.e., 
relating to unestablished facts necessary to substantiate the 
claim and raising a reasonable possibility of substantiating 
the claim), the evidence would have to tend to show that the 
Veteran had a current disability of the eyes.  

The evidence associated with the claims file subsequent to 
the August 2003 rating decision consist of VA treatment 
records, private treatment records, and the Veteran's 
statements and testimony.  The Board has thoroughly reviewed 
the evidence associated with the claims file subsequent to 
the August 2003 decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
an eye condition.  The majority of the evidence is certainly 
new, in that it was not previously of record. The Board also 
finds that the private treatment records are material.  In 
the August 2009 record, the Veteran complained of itchy and 
burning eyes.  The diagnosis was listed as blepharitis.  The 
Board must presume the credibility of this evidence for the 
purpose of determining whether it constitutes new and 
material evidence needed to reopen the claims and may not 
assess its probative weight in relation or comparison to 
other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).  
Therefore, as the private treatment records reveal a current 
diagnosis for the Veteran's eyes, the evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for an eye condition.  However, 
as is discussed below, the Board is of the opinion that 
further development is necessary before the merits of the 
Veteran's claim can be adjudicated.


ORDER

Entitlement to an initial 10 percent disability rating for 
pseudofolliculitis barbae is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye condition is 
reopened, and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  To afford the Veteran VA examinations

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.                
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Veteran contends that his current eye condition is 
related to active service.  During the September 2009 
hearing, the Veteran testified that his eye condition started 
while he was in active service in 1992 due to the wind and 
dust when he was in the desert.  Furthermore, he stated that 
he had service in the Persian Gulf and that the eye condition 
was further aggravated by the conditions.  In addition, he 
stated that he went to sick call on a number of occasions to 
get eye drops.  

The service treatment records show that the Veteran 
complained of eye pain.  In the January 1997 service 
treatment record, the Veteran complained of pain in the right 
eye.  The record included a notation of photophobia.  The 
Veteran was diagnosed with pinguecula in the right and left 
eyes.  Furthermore, in a January 1998 record, the Veteran 
complained of right eye pain and that his eye was swollen and 
hurt.  In a February 1998 record, the Veteran complained of 
right eye pain for the last five months.  He said that he was 
given eye drops, but that pain did not go away.  The record 
shows that the Veteran's eye was red, but no diagnosis was 
provided.  The post-service medical evidence shows that the 
Veteran was diagnosed with blepharitis and the Veteran 
complained of exposure to desert and wind that has made eyes 
red and hasn't gone away since 1997.  The Board notes that 
the Veteran is capable of providing lay evidence describing 
his symptoms.  He is not, however, competent to attribute 
those symptoms to a medical diagnosis, nor is he capable of 
providing an opinion on etiology.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Such an opinion may only be 
provided by a qualified medical professional.

The record shows that the Veteran has not had a VA 
examination with respect to his claim of entitlement to 
service connection for an eye condition.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that an examination is needed 
for the aforementioned claim because there is evidence of in-
service eye problems, evidence of a current disability, and 
an indication that the current disability may be related to 
service.  Thus, the claim is remanded to provide a VA 
examination.  38 C.F.R. § 3.159(c)(4).

In addition, the Veteran should be afforded a new examination 
with respect to his claim of entitlement to an initial 
compensable disability rating for tinea versicolor.  In this 
respect, the Board recognizes that the Veteran was afforded 
VA examinations in November 2005 and May 2007.  In the 
November 2005 VA examination report, it was noted that the 
Veteran's tinea versicolor was only on his neck and left 
shoulder and covered 0.9 percent of the entire body.  In the 
May 2007 VA examination report, the examiner specifically 
noted that the Veteran's skin condition was not active and 
that, currently, the condition was barely noticable and was 
only on the neck, back, and arms.  The examiner noted that in 
its current state, the condition affected no more than 2 
percent of the entire body, but again noted that the 
Veteran's condition was currently inactive.  In this case, 
the Board find that the medical evidence is inadequate to 
rate the Veteran's disability because it does not appear that 
the Veteran's skin condition has been evaluated during an 
active stage.  In Ardison v. Brown, 2 Vet. App. 405 (1994) 
and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), the Court 
held that whenever possible examinations of skin condition 
should be made when most disabling (e.g. during flare-ups).  
Since the Veteran has not been examined while his skin 
condition was most disabling (during a flare-up), the Board 
finds that the Veteran should be scheduled for an examination 
by a dermatologist to determine the nature and severity of 
the Veteran's tinea versicolor during an active stage.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any eye 
disability that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records. The 
examiner should then provide an opinion as 
to whether it is at least as likely as not 
that any eye condition is causally or 
etiologically related to his active 
service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  The Veteran should be scheduled for an 
examination with a dermatologist to 
determine the nature and severity of his 
service-connected tinea versicolor.  To 
the extent possible, VA should attempt to 
schedule the examination during an active 
stage of the Veteran's skin condition 
(according to the Veteran usually during 
the summer), particularly since skin 
conditions by their very nature tend to 
have active versus inactive stages.  See 
Ardison, supra. The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  All relevant 
evidence in the claims file must be 
reviewed and a thorough clinical 
examination conducted.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


